Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on May 10, 2021.  Claims 2, 9, and 16 are canceled.  Claims 1, 3-8, 10-15, and 17-20 are pending and will be considered for examination.  

	Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
	Claims 1, 8, and 15 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

	“associate the obtained sci-data to an account; determine monetary value of analyzed sci-data; mint cryptocurrency based on the determined monetary value of the analyzed sci-data; award the minted cryptocurrency to the account associated with the obtained sci-data.”

Discussion of the most relevant prior art:
The following reference(s) have been identified as the most relevant prior art to the claimed invention.
(i) US 2015/0003699 A1 (“Davis”): Davis teaches a system configured that facilitates distribution (paragraph [0322], lines 1-4) of scientific data (paragraph [0313], lines 9-13), the system comprising: one or more hardware processors (Fig. 1, shows a central system; paragraph [0027]) configured by machine-readable instructions to: obtain scientific data from sci-data gathering devices (Applicant's specification discloses that the data gathering device can be a smart phone (page 12, paragraph [0048].  Davis teaches a smart phone to gather scientific data (Abstract, lines 4-5; paragraph [0142], lines 14-22; paragraph [0167], lines 10-13; paragraph [0325])); analyze gathered sci-data to identify and categorize relevant scientific elements in the gathered sci-data (paragraphs [0007] and [0008] disclose analyzing the user's images to identify possible pathologies and diseases); offer the analyzed sci-data via a marketplace in exchange for a monetary value (paragraph [0322], lines 4-15); and deliver the analyzed sci-data via the marketplace in exchange for an acceptable monetary value (paragraph [0322], lines 8-9 discloses that users must pay for consumption of information).
(ii) US 2019/0205943 A1 (“Candelore”): Candelore teaches downloading an app on a user’s device to mine Bitcoins while the device is not being used.  In return the user is provided with a credit that can be used as payment for content (Abstract; paragraph [0004]).  Candelore does not teach or suggest the limitations identified above.
(iii) “How to mint your own virtual money” by Mark Ward (“Ward”): Ward generally discusses minting cryptocurrency.  However, Ward does not teach or suggest the limitations identified above.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625